ACCEPTED
                                                                                                       04-15-00052-CV
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                  6/26/2015 1:57:23 PM
                                                                                                        KEITH HOTTLE
                                                                                                                CLERK



               NO. 04-15-00052-CV                           FILED IN
__________________________________________________________________
                                                                            4th COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                         IN THE FOURTH COURT OF APPEALS                     06/26/15 1:57:23 PM
                               SAN ANTONIO, TEXAS                             KEITH E. HOTTLE
                                                                                    Clerk


                  BILLY C. WHITFIELD AND CAROLYN WHITFIELD,
                                                                                      Appellants

                                                 v.

  CHARLES THOMAS ONDREJ, EDWARD MICHAEL ONDREJ, ELIZABETH ANN
   ONDREJ, EVELYN JEAN ONDREJ, HELEN MARIE ONDREJ, KATHRYN SUE
   ONDREJ, LORAINE ELLEN ONDREJ, PAUL ANTHONY ONDREJ, CAROL K.
                   PARIS, AND GENEVIEVE MAHER,
                                                         Appellees


                                On Appeal from the District Court
                                       81st Judicial District
                                      Karnes County, Texas
                               Trial Court Case 12-10-00231-CVK


     AGREED MOTION FOR EXTENSION OF TIME TO FILE
                 APPELLEE’S BRIEF

                                               WILLIAM H. OLIVER
                                               State Bar No. 15265200
                                               PIPKIN & OLIVER L.L.P.
                                               1020 N.E. Loop 410, Suite 810
                                               San Antonio, Texas 78209
                                               Telephone: (210) 820-0082
                                               Fax No.: (210) 820-0077
                                               Attorney for Karen Bradley, Independent Executrix of
                                               the Estate of Appellee Genevieve Maher




AGREED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF                              PAGE 1 OF 4
       TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES KAREN BRADLEY, Executrix of the Estate of Appellee

Genevieve Maher, and files this Agreed Motion for Extension of Time to File Appellee’s

Brief, pursuant to Rule 38.6 and 10.5 of the TEXAS RULES OF APPELLATE PROCEDURE,

and for good cause shows the following:

                                                 I.

       Appellant’s Brief was filed in this case on June 8, 2015, after two extensions of

time. Therefore, Appellee’s Brief is due on or before July 8, 2015.

                                                 II.

       Appellee requests a thirty (30) day extension to August 7, 2015.

                                                III.

       Appellee’s counsel has conferred with the attorney for Appellants and Appellants

agrees to the extension of thirty (30) days.

                                               IV.

       The reason for the extension is that between scheduled vacation time and a

deposition schedule driven by the expiration of the discovery period in a federal case (IAS

Service Group, LLC v. Jim Buckley & Associates, Inc., et al., Civil Action No. 5:14-cv-

00180-FB, in the United States District Court for the Western District of Texas, San

Antonio Division), Appellee has had limited opportunity to review Appellant’s Brief and

draft a concise response.

                                                V.

       This is Appellee’s first extension of time to file Appellee’s Brief.


AGREED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF                     PAGE 2 OF 4
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellee Karen Bradley, Executrix

of the Estate of Appellee Genevieve Maher, prays that this Court grant this Agreed

Motion for Extension of Time to File Appellee’s Brief.

                                              Respectfully submitted,

                                              PIPKIN & OLIVER, L.L.P.
                                              1020 Northeast Loop 410, Suite 810
                                              San Antonio, Texas 78209
                                              Telephone: (210) 820-0082
                                              Telecopier: (210) 820-0077



                                              By: /s/ William H. Oliver
                                                      William H. Oliver
                                                      State Bar No. 15265200
                                              ATTORNEYS FOR APPELLEE KAREN
                                              BRADLEY, INDEPENDENT EXECUTRIX
                                              OF THE ESTATE OF GENEVIEVE MAHER,
                                              DECEASED, AND FORMERLY IN HER
                                              CAPACITY OF GUARDIAN OF THE
                                              PERSON AND ESTATE OF GENEVIEVE
                                              MAHER




AGREED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF                       PAGE 3 OF 4
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing AGREED MOTION
FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF has been sent via electronic filing
and/or e-mail to the following counsel of record on the 26th day of June, 2015:

James M. “Jamie” Parker, Jr.                       Jerry T. Steed
Larry D. Warren                                    BAUCUM STEED BARKER
NAMAN HOWELL SMITH & LEE                           1100 N.W. Loop 410, Suite 260
10001 Reunion Place, Suite 600                     San Antonio, TX 78213
San Antonio, TX 78216-4140                         jtsteed@baucumsteedlaw.com
jparker@namanhowell.com
lwarren@namanhowell.com


John R. Lane, Jr.                                  Ward H. Thomas, Jr.
Matthew J. Countryman                              126 W. Main
Lane & Countryman                                  Kenedy, Texas 78119
8526 N. New Braunfels Ave.                         wardtlaw@aol.com
San Antonio, TX 78217
johnlane@jrl-law.com
mcountryman@irl-law.com




                                              /s/ William H. Oliver
                                              William H. Oliver




AGREED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF                       PAGE 4 OF 4